Citation Nr: 0502060	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  99-22 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for a low back 
disability, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disability, currently rated 30 percent disabling.  

4.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for a right ankle 
disability, currently rated 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's initial claim for service connection for 
bilateral hearing loss was denied by the RO in an August 1994 
rating decision.  Although it appears that the RO found that 
new and material evidence had been submitted and reopened the 
claim, the new and material evidence requirement is a legal 
issue that the Board has a duty to address, regardless of the 
RO's actions.  Hence, the issue has been characterized on the 
initial page of this decision accordingly.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

REMAND

In his November 1999 substantive appeal, the veteran 
requested that he be scheduled for a personal hearing before 
a Veterans Law Judge at the RO.  He testified at a personal 
hearing before a hearing officer at the RO in July 2000.  
However, he was not scheduled for a hearing before a Veterans 
Law Judge.  

In an October 2002 letter, the RO noted that the veteran had 
requested a hearing before a Veterans Law Judge, but that he 
had since had a hearing with a hearing officer.  The veteran 
was advised to notify the RO within 60 days if he still 
wanted a hearing before a Veterans Law Judge.  There is no 
indication that the veteran replied.

The law provides that a veteran may request a hearing before 
a traveling Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 C.F.R. § 20.704 (2003).  Since there 
is no affirmative documentation in the file that the veteran 
withdrew his request for a hearing before a Veterans Law 
Judge at the RO, the Board finds that a remand is required.  

Furthermore, additional evidence was received by the Board 
from the veteran's representative in December 2004; and the 
representative specifically declined to provide a waiver of 
RO review of that evidence.  Therefore, the RO must review 
the additional evidence and readjudicate the claims with 
consideration of this evidence prior to the travel board 
hearing.  See 38 C.F.R. § 19.31(c) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should readjudicate the issues 
on appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  
2.  The RO should then schedule the 
veteran for a personal hearing before a 
traveling Veterans Law Judge at the RO, 
unless otherwise indicated by the 
veteran.  The veteran and his 
representative should be notified of the 
date and time of any such hearing.  
Thereafter, the case should be handled in 
accordance with established appellate 
procedures.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


